Filed 12/4/14 P. v. Suarez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F067699
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. VCF283325)
                   v.

STEVEN MARIO SUAREZ,                                                                     OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Stephen A.
Sillman, Judge. (Retired judge of the Monterey Sup. Ct. assigned by the Chief Justice
pursuant to art. VI, § 6 of the Cal. Const.)
         Deborah Prucha and Carol Foster, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


*        Before Gomes, Acting P.J., Kane, J. and Poochigian, J.
-ooOoo-




  2.
                              PROCEDURAL SUMMARY
       Appellant, Steven Mario Suarez, was charged in a criminal complaint filed on
May 21, 2013, with felony possession of methamphetamine (Health & Saf. Code,
§ 11377, subd. (a), count 1) and a misdemeanor count of being under the influence of a
controlled substance (Health & Saf. Code, § 11550, subd. (a), count 2).
       On May 23, 2013, appellant entered into a plea agreement in which he would
admit the allegations, be released immediately, and enter Recovery Court. The court
advised appellant of the consequences of his plea and his constitutional rights pursuant to
Boykin/Tahl.1 The court found a factual basis for the plea based on appellant’s statement
that he was in fact in possession of methamphetamine on May 17, 2013, in Tulare
County. Appellant pled guilty to both counts. The court revoked appellant’s probation in
an unrelated misdemeanor case and referred appellant to Recovery Court.
       On June 20, 2013, appellant appeared seeking to file a motion to withdraw his
plea. On July 9, 2013, appellant appeared for sentencing in the instant action as well as
an unrelated petty theft case. Appellant received and waived his Boykin/Tahl rights.
Appellant admitted the petty theft allegation and was sentenced to jail for 90 days.
       Appellant dropped his request to withdraw his plea in the instant action. The court
sentenced appellant to 90 days in jail for the instant charges to be served concurrently
with the unrelated petty theft case. The court imposed various fines, fees, and
assessments. The court placed appellant on felony probation for three years upon various
terms and conditions.
       Appellate counsel has filed a brief seeking independent review of the case by this
court pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).




1      Boykin v. Alabama (1969) 395 U.S. 238; In re Tahl (1969) 1 Cal. 3d 122.


                                             3.
                           APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal. 3d 436.) The opening brief also includes
the declaration of appellate counsel indicating that appellant was advised he could file his
own brief with this court. By letter on November 8, 2013, we invited appellant to submit
additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The judgment is affirmed.




                                               4.